THIRD MODIFICATION AND WAIVER AGREEMENT

This Third Modification and Waiver Agreement (this “Amendment”) is dated
effective as of May 20, 2015, by and among HII TECHNOLOGIES, INC., a Delaware
corporation (“HII”), APACHE ENERGY SERVICES, LLC, a Nevada limited liability
company (“Apache Energy Services”), AQUA HANDLING OF TEXAS, LLC, a Texas limited
liability company (“Aqua Handling”), HAMILTON INVESTMENT GROUP, an Oklahoma
corporation (“HIG”), SAGE POWER SOLUTIONS, INC. f/k/a KMHVC, Inc., a Texas
corporation (“Sage”; and with HII, Apache Energy Services, Aqua Handling and
HIG, the “Borrower”), HEARTLAND BANK, an Arkansas state bank, as administrative
agent (in such capacity, “Agent”) on behalf of the Lenders (as defined in the
APA).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Account Purchase Agreement dated August 12,
2014 (as the same may have been or may hereafter be modified, renewed or
amended, the “APA”), Lender has agreed to purchase the Approved Receivables (as
defined in the APA) from each Borrower from time to time (the “Facility”) up to
the maximum amount of $6,000,000 (the “Facility Limit”);

WHEREAS, defined terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the APA;

WHEREAS, the Facility is secured, in part, by those certain Security Agreements
executed by each Borrower in favor of Agent, for the benefit of the Lenders (the
“Security Agreement”);

WHEREAS, Borrower is in default under the APA from (a) its failure to satisfy
the Fixed Charge Coverage Ratio financial covenant set forth in Section 8.19(a)
for the periods ending December 31, 2014 and March 31, 2015; (b) its failure to
satisfy the Tangible Net Worth financial covenant set forth in Section 8.19(b)
for the periods ending December 31, 2014 and March 31, 2015; (c) its failure to
satisfy the First Lien Leverage Ratio financial covenant set forth in Section
8.19(d) for the periods ending December 31, 2014 and March 31, 2015; (d) its
failure to deliver it annual operating budgets within thirty (30) days prior to
year end, as required by Section 8.1(e); (e) its payment of a Distribution
during the occurrence of an Event of Default, as prohibited by Section 9.5(b);
(f) the occurrence of a change in the Chief Financial Officer of Borrower, as
prohibited by Section 9.12; (g) the failure to close the accounts listed on
Schedule 1, attached hereto (collectively, the “Open Accounts”), within sixty
(60) days of the Closing Date, as required by Section 8.12 of the APA and (h)
the failure to satisfy the Ratio of EBITDA to Interest Expense financial
covenant for the period ending March 31, 2015 (collectively, the “Existing
Defaults”);

WHEREAS, Borrower has requested that Lenders (a) waive the Existing Defaults;
and (b) make certain modifications and amendments more particularly set forth
herein; and

WHEREAS, the Lenders have agreed to the foregoing, subject to the terms and
conditions set forth herein.





THIRD MODIFICATION AGREEMENT (HII Technologies – APA)

Page 1




--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower, Agent and Lenders hereby agree as follows:




ARTICLE I

WAIVER AND RELEASE




Section 1.01.

Waivers.  

(a)

Waiver of Existing Defaults.  Subject to satisfaction of the terms of Section
4.01 below, Agent, with the consent of the Majority Lenders, hereby waives the
Existing Defaults.  Lenders’ agreement to waive the Existing Defaults (a) in no
way shall be deemed an agreement by Agent or Lenders to waive Borrower’s
compliance with the above-described covenant as of all other dates, (b) shall
not limit or impair Agent’s or Lenders’ right to demand strict performance of
the above-described covenant as of all other dates, and (c) shall not limit or
impair Agent’s and Lenders’ rights to demand strict performance of all other
covenants as of any date.

Section 1.02.

Release by Borrower.

(a)

For good and valuable consideration, Borrower hereby forever relieves, releases,
and discharges Agent and each Lender and their present or former employees,
officers, directors, agents, representatives, attorneys, and each of them, from
any and all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”).  Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

(b)

By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever.  Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Agent or any Lender with respect to the
facts underlying this release or with regard to any of such party’s rights or
asserted rights.





THIRD MODIFICATION AGREEMENT (HII Technologies – APA)

Page 2




--------------------------------------------------------------------------------



(c)

This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
 Borrower acknowledges that the release contained herein constitutes a material
inducement to Agent and Lenders to enter into this Amendment, and that neither
Agent nor Lenders would have done so but for Agent’s and Lenders’ expectation
that such release is valid and enforceable in all events.

(d)

Borrower hereby represents and warrants to Agent and Lenders, as follows:

(i)

Except as expressly stated in this Amendment, neither Agent nor any Lender, nor
any agent, employee or representative of Agent or any Lender, has made any
statement or representation to Borrower regarding any fact relied upon by
Borrower in entering into this Amendment.

(ii)

Borrower has made such investigation of the facts pertaining to this Amendment
and all of the matters appertaining thereto, as it deems necessary.

(iii)

The terms of this Amendment are contractual and not a mere recital.  

(iv)

This Amendment has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.  

(e)

Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released.  Borrower shall indemnify Agent and each Lender,
defend and hold it harmless from and against all claims based upon or arising in
connection with prior assignments or purported assignments or transfers of any
claims or matters released herein.




ARTICLE II

AGREEMENTS, REPRESENTATIONS AND WARRANTIES




Section 2.01.

Agreement Regarding Equity Raise.  As a condition to the effectiveness hereof,
Borrower shall close a Series B Preferred Equity round of financing in an amount
of not less than $2,735,000 (the “May 2015 Equity Raise”).  Borrower further
agrees to apply the proceeds of the May 2015 Equity Raise as follows:  (a)
$1,977,425 shall be used to pay the accounts payable approved by Lenders and
identified on a schedule provided to Lenders in connection herewith, (b)
$757,575 shall be deposited into a restricted account with Agent, which shall be
subject to a blocked account agreement in form and substance satisfactory to
Agent, and shall be used solely for the payment of the Revolving Loan, and (c)
all remaining proceeds shall be deposited into the Collections Account.





THIRD MODIFICATION AGREEMENT (HII Technologies – APA)

Page 3




--------------------------------------------------------------------------------



Section 2.02.

Agreement Regarding Amounts Owing under the Purchase Agreement. Pursuant to the
terms of the Purchase Agreement, Borrower currently owes to the sellers
thereunder the amount of $2,428,871.  For the avoidance of doubt, this amount
shall be considered Debt for all purposes under the APA.

Section 2.03.

Representations, Warranties and Covenants Regarding Open Accounts.  Schedule 1
sets forth the owner, depository, account number and balance of the Open
Accounts, as of the date hereof.  Borrower shall close the Open Accounts and
move all depository and treasury services business conducted through the Open
Accounts to Heartland Bank within thirty (30) days of the date hereof; provided,
that in no event shall the balance of any such Open Account exceed $10,000.
 Notwithstanding the foregoing, Agent may at any time require Borrower to
deliver a control agreement, in form and content acceptable to Agent, for all or
any of the Open Accounts, and if Borrower fails to provide such control
agreement within three (3) days of Agent’s request, Agent may require Borrower
to immediately close such Open Account and move all amounts on deposit therein
to Heartland Bank.

Section 2.04.

Appraisal.  Agent, for the benefit of the Lenders, may at any time hereafter
obtain an appraisal of all or any part of the Collateral prepared in accordance
with written instructions from Agent by a third-party appraiser engaged directly
by Agent and approved by the Majority Lenders.  The cost of such appraisal shall
be borne by Borrower, and such appraisal shall not constitute the one appraisal
for which Borrower shall be responsible for the next twelve (12) months, as set
forth in Section 8.18 of the APA.




ARTICLE III

AMENDMENTS




Section 3.01.

New Defined Terms.  Article I of the APA is hereby amended to include the
following as new defined terms, each inserted in appropriate alphabetical order:

“May 2015 Equity Raise” shall have the meaning set forth in the Third Amendment.

“Hamilton Debt” means that certain Debt in the amount of $2,428,871 payable to
William H. Hamilton and Sharon K. Hamilton under the Purchase Agreement.

“Sage” means Sage Power Solutions, Inc., a Texas corporation

“Third Amendment” means that certain Third Modification, Consent and Waiver
Agreement dated May 20, 2015 by and among Borrower and Agent, on behalf of the
Lenders.

“Third Amendment Closing Date” means May 20, 2015.

Section 3.02.

Amended Defined Terms.  The definitions of the terms below, as set forth in
Article I of the APA, are hereby amended and restated, each in its entirety as
follows:





THIRD MODIFICATION AGREEMENT (HII Technologies – APA)

Page 4




--------------------------------------------------------------------------------

“Borrower” shall mean HII, Apache Energy Services, Aqua Handling, HIG, and Sage.
 

“Debt” shall mean, with respect to any Person at any time, without duplication,
(a) indebtedness for borrowed money or for the deferred purchase price of
property or services purchased, excluding unsecured trade accounts payable
within 120 days after the creation thereof, (b) all indebtedness of others for
borrowed money or for the deferred purchase price of property or services
secured by a Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person, (c) all obligations evidenced by
notes, bonds, debentures or similar instruments, (d) Capitalized Lease
Obligations, (e) all obligations payable out of the proceeds of production from
property of such Person, whether or not the obligation secured thereby shall
have been assumed by such Person, and (f) Contingent Obligations of such Person;
provided, however that “Debt” shall not include any employment agreements.  For
the sake of clarity, the Hamilton Debt, and, without duplication, any working
capital adjustment due and owing under the Purchase Agreement shall constitute
Debt.

“Payment Date” shall mean the first day of each month (or if any such date is
not a Business Day, then the next preceding Business Day).

Section 3.03.

Reporting Requirement.  Section 8.1 of the APA is hereby amended to include the
following new section:

(j)

as soon as available and in any event at the end of each week, a statement of
projected cash inflows and outflows for the nine (9) week period then beginning,
all prepared in accordance with GAAP on a consolidated basis and certified on
behalf of Borrower or such Guarantor, as applicable, by an appropriate officer
or other responsible party acceptable to Agent.

Section 3.04.

Fixed Charge Coverage Ratio.  Section 8.19(a) of the APA is hereby amended and
restated in its entirety as follows:

(a)

Fixed Charge Coverage Ratio.  Borrower shall maintain at all times a Fixed
Charge Coverage Ratio, as determined on the last day of each fiscal quarter for
the twelve (12) month period then ending, of not less than:  (i) 0.70 to 1.00
for the period ending June 30, 2015, (ii) 0.65 to 1.00 for the period ending
September 30, 2015, (iii) 0.71 to 1.00 for the period ending December 31, 2015,
and (iv) 1.20 to 1.00 for the period ending March 31, 2016 and for each period
thereafter ending on the last day of each fiscal quarter.





THIRD MODIFICATION AGREEMENT (HII Technologies – APA)

Page 5




--------------------------------------------------------------------------------



Section 3.05.

Tangible Net Worth.  Section 8.19(b) of the APA is hereby amended and restated
by deleting this section in its entirety and replacing it with the phrase
“[Intentionally Deleted].”

Section 3.06.

First Lien Leverage Ratio.  Section 8.19(c) of the APA is hereby amended and
restated in its entirety as follows:

(c)

First Lien Leverage Ratio.  Borrower shall maintain at all times, as determined
on the last day of each fiscal quarter for the twelve (12) month period then
ending, a First Lien Leverage Ratio of no greater than (i) for the period ending
June 30, 2015, 5.20 to 1.00; (ii) for the period ending September 30, 2015, 5.06
to 1.00; (iii) for the period ending December 31, 2015, 4.65 to 1.00 and (iv)
for each period ending March 31, 2016, and for each period thereafter ending on
the last day of each fiscal quarter, 2.00 to 1.00.

Section 3.07.

EBITDA to Interest Expense Ratio.  Section 8.19(e) of the APA is hereby amended
and restated in its entirety as follows:

(e)

Ratio of EBITDA to Interest Expense.  Borrower will not permit, as determined on
the last day of each fiscal quarter for such fiscal quarter then ending, the
ratio of EBITDA for the twelve-month period ending on such date to cash Interest
Expense for the twelve-month period ending on such date to be less than:  (i)
for the period ending June 30, 2015, 2.25 to 1.00, (ii) for the period ending
September 30, 2015, 1.85 to 1.00, (iii) for the period ending December 31, 2015,
2.00 to 1.00 and (iv) for each period ending during the calendar year 2016
and each year thereafter, 4.75 to 1.00.

Section 3.08.

Authorized Shares.  Article VII of the APA is hereby amended by inserting the
following as a new Section 8.27:

8.27

Authorized Shares. While any preferred shares of Borrower remain outstanding
with any right to convert such preferred shares into common shares, Borrower
shall at all times maintain a sufficient number of authorized and unreserved
shares of common stock to satisfy its obligation to reserve for issuance upon
conversion of such preferred shares.

Section 3.09.

Distributions.  Section 9.5 of the APA is hereby amended and restated in its
entirety as follows:

9.5

Dividends.  Declare or pay any Distributions except as set forth below
(“Permitted Distributions”):

(a)

Dividends payable solely in shares of (i) Borrower common stock or (ii) Borrower
Series B Preferred Stock in connection with the May 2015 Equity Raise;





THIRD MODIFICATION AGREEMENT (HII Technologies – APA)

Page 6




--------------------------------------------------------------------------------



(b)

So long as no Default or Event of Default has occurred and is continuing and
would not exist immediately after such payment, dividends in respect of
Borrower’s currently outstanding shares of its Series A Convertible Preferred
Stock and its Series B Preferred Stock issued in connection with the May 2015
Equity Raise; provided, that Borrower must deliver to Agent pro forma compliance
with the financial covenants set forth in Section 8.19 both before and after the
making of such Permitted Distribution;

(c)

Issuances of Borrower’s common stock upon conversion or exercise of any equity
and/or debt instruments.

Section 3.10.

Subordinated Debt.  Section 9.10 of the APA is hereby amended and restated in
its entirety as follows:

9.10

Subordinated Debt.  Permit any amendment or modification to the documents
evidencing or governing any subordinated debt permitted by the Majority Lenders
hereunder, or notwithstanding anything contained in any Subordination Agreement
to the contrary, directly or indirectly, voluntarily pay, prepay, defease or in
substance defease, purchase, redeem, retire, or otherwise acquire, any such
subordinated debt, including, but not limited to any Permitted Subordinated
Debt.

Section 3.11.

Subordinated Debt.  Section 10.1(c) of the Credit Agreement is hereby amended
and restated in its entirety as follows:

(c)

any covenant, agreement or condition contained in Section 8.1, 8.2, 8.3, 8.5,
8.6, 8.7, 8.8, 8.10, 8.11, 8.12, 8.13, 8.14, 8.15, 8.19, 8.20, 8.21, 8.22, 8.23,
8.25 or Article IX of this Agreement  is not fully and timely performed,
observed or kept in all material respects;




ARTICLE IV

GENERAL PROVISIONS




Section 4.01.

Closing Conditions.  As conditions precedent to the effectiveness of this
Amendment, all of the following shall have been satisfied:

(a)

Borrower shall have executed and delivered to Agent this Amendment;

(b)

Agent shall have received all resolutions, certificates or other documents as
Agent may request relating to the formation, existence and good standing of
Borrower, corporate authority for the execution and validity of this Amendment,
and all other documents, instruments and agreements and any other matters
relevant hereto or thereto, all in form and substance satisfactory to Agent.





THIRD MODIFICATION AGREEMENT (HII Technologies – APA)

Page 7




--------------------------------------------------------------------------------



Section 4.02.

Payment of Expenses.  Borrower agrees to provide to the Lenders, upon demand,
the reasonable attorneys’ fees and expenses of each Lender’s counsel and other
reasonable expenses incurred by such Lender in connection with this Amendment.  

Section 4.03.

Ratification.  Borrower hereby ratifies its Obligations and each of the
Transaction Documents to which it is a party, and agrees and acknowledges that
the APA and each of the other Transaction Documents to which it is a party shall
continue in full force and effect after giving effect to this Amendment.
 Nothing in this Amendment extinguishes, novates or releases any right, claim,
Lien, security interest or entitlement of Lenders created by or contained in any
of such documents nor is Borrower released from any covenant, warranty or
obligation created by or contained therein except as specifically provided for
herein.  

Section 4.04.

No Defenses.  Borrower hereby declares, as of the date hereof, it has no
set-offs, counterclaims, defenses or other causes of action against Agent or
Lenders arising out of the Facility, this Amendment or by any documents
mentioned herein or otherwise; and, to the extent any such setoffs,
counterclaims, defenses or other causes of action may exist, whether known or
unknown, such items are hereby waived by Borrower.

Section 4.05.

Nonwaiver of Events of Default.  Neither this Amendment nor any other document
executed in connection herewith constitutes or shall be deemed (a) a waiver of,
or consent by Lenders to, any default or event of default which may exist or
hereafter occur under any of the Transaction Documents, (b) a waiver by Lenders
of any of Borrower’s obligations under the Transaction Documents except as
specifically provided for herein, or (c) a waiver by Lenders of any rights,
offsets, claims, or other causes of action that Lenders may have against
Borrower.

Section 4.06.

Further Assurances.  The parties hereto shall execute such other documents as
may be reasonably necessary or as may be reasonably required, in the opinion of
counsel to Agent, to effect the transactions contemplated hereby and to protect
the liens and security interests of Lenders under the Transaction Documents, the
insurance thereof and the liens and/or security interests of all other
collateral instruments, all as modified by this Amendment.  Borrower also agrees
to provide to Agent such other documents and instruments as Agent reasonably may
request in connection with the modification of the Facility effected hereby.

Section 4.07.

Binding Agreement.  This Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective heirs, representatives,
successors and assigns.

Section 4.08.

Severability.  Borrower, Agent and Lenders intend and believe that each
provision in this Amendment comports with all applicable local, state or federal
laws and judicial decisions.  However, if any provision or provisions, or if any
portion of any provision or provisions, in this Amendment is found by a court of
law to be in violation of any applicable local, state or federal ordinance,
statute, law, administrative or judicial decision or public policy, and if such
court should declare such portion, provision or provisions of this Amendment to
be illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent of Borrower, Agent and Lenders that such portion, provision or provisions
shall be given force to the fullest





THIRD MODIFICATION AGREEMENT (HII Technologies – APA)

Page 8




--------------------------------------------------------------------------------

possible extent that they are legal, valid and enforceable, that the remainder
of this Amendment shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained herein and
that the rights, obligations and interests of Borrower, Agent and Lenders under
the remainder of this Amendment shall continue in full force and effect.

Section 4.09.

Counterparts.  For the convenience of the parties, this Amendment may be
executed in multiple counterparts, each of which for all purposes shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same agreement.  Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, e-mail, facsimile or other
electronic means shall be effective as a delivery of a manually executed
counterpart of this Amendment.

Section 4.10.

Choice of Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK AND APPLICABLE UNITED STATES FEDERAL
LAW.

Section 4.11.

ENTIRE AGREEMENT.  THIS AMENDMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF.  FURTHERMORE, IN THIS REGARD,
THIS AMENDMENT AND THE OTHER WRITTEN TRANSACTION DOCUMENTS REPRESENT,
COLLECTIVELY, THE FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF SUCH PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.





THIRD MODIFICATION AGREEMENT (HII Technologies – APA)

Page 9




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed effective as of the date first
written above.

BORROWER:

HII TECHNOLOGIES, INC.,

a Delaware corporation







By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




APACHE ENERGY SERVICES, LLC,

a Nevada limited liability company







By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




AQUA HANDLING OF TEXAS, LLC,

a Texas limited liability company







By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




HAMILTON INVESTMENT GROUP,

an Oklahoma corporation







By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




SAGE POWER SOLUTIONS, INC.,

a Texas corporation







By:  

/s/ Matthew C. Flemming

Matthew C. Flemming

Chief Executive Officer




[SIGNATURES CONTINUE ON FOLLOWING PAGE]





THIRD MODIFICATION AGREEMENT (HII Technologies – APA)

Page 10




--------------------------------------------------------------------------------

AGENT:

HEARTLAND BANK,

an Arkansas state bank







By:  

/s/ Phil Thomas

Phil Thomas, Executive Vice President







[END OF SIGNATURE PAGE]





THIRD MODIFICATION AGREEMENT (HII Technologies – APA)

Page 11




--------------------------------------------------------------------------------

SCHEDULE 1

Open Bank Accounts and the balances thereof

Name of Account Owner   Account Number Institution Balance





THIRD MODIFICATION AGREEMENT (HII Technologies – APA)

Page 12


